DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 (and new claims 21-22), in the reply filed on 09 February 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13-15, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claim 1, it is unclear how a single electrode sensor is configured to detect conductivity in plural cartridges.  Applicant should particularly point out and distinctly claim the electrode configuration to perform the conductivity detecting function for plural cartridges.
Further regarding claim 1, it is unclear how the controller is “configured to determine a type of the additive…”.  It appears that there are missing step(s) required to perform such determination, such being required in order to apply patentable weight to a controller configuration for performing a recited function.  Is the detected conductivity compared to a user input or a preset value from the memory of the controller?  Clarification and correction is required of the controller steps for determining a type of additive as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-7 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2015-0103988 A to LG ELECTRONICS INC (“LG”; cited by Examiner with machine translation).
Regarding claims 1-7, LG discloses a washing machine comprising:
a tub (130) configured to receive water;
a drum (120) provided inside the tub and configured to accommodate laundry therein;
a detergent supply device (see Figs. 1 and 3-7) configured to supply an additive to the tub; and
a controller (control unit; see last paragraph of translation and description of Fig. 1) configured to control the detergent supply device,
wherein the detergent supply device comprises:
a plurality of cartridges (250a,250b) configured to contain the additive,
an electrode sensor (291,293) configured to detect conductivity of the additive contained in the plurality of cartridges, and
a pump (see abstract and claim 1; see also “pumping means”) configured to extract the additive contained in the plurality of cartridges, and
wherein the controller is configured to determine a type of the additive contained in the plurality of cartridges based on the detected conductivity (see last paragraph of translation; note determination of current through electrodes based on liquid detergent detected; also note the detection of liquid detergent, which is a “type” of detergent),
wherein the detergent supply device further comprises a cartridge housing (260 in Fig. 3) within which the plurality of cartridges are configured to be detachably arranged,
wherein the electrode sensor comprises an electrode plate (see 293 in Figs. 5 & 7) located in at least one of the plurality of cartridges, and wherein the electrode plate comprises a first surface (291) that is configured to come in contact with the additive contained in the at least one of the plurality of cartridges (see Fig. 7),
wherein the electrode plate further comprises a second surface that is opposite to the first surface and that is exposed to an outside of the plurality of cartridges (see outside surface of plate 293 in Figs. 5 & 7), and 
wherein the electrode sensor further comprises a terminal (294) that is located in the cartridge housing and that faces the second surface of the electrode plate,
wherein the electrode plate is configured, based on the plurality of cartridges being arranged inside the cartridge housing, to make contact with the terminal (see Figs. 4 & 5),
wherein the electrode sensor comprises:
a plurality of electrode plates (291,293) that are located in the plurality of cartridges, respectively; and
a plurality of terminals (294) that are located in the cartridge housing (260) and that face the plurality of electrode plates, respectively, and
wherein, the plurality of electrode plates are configured, based on the plurality of cartridges being arranged inside the cartridge housing, to make contact with the plurality of terminals, respectively (see above and Figs. 4-5),
wherein the detergent supply device further comprises a plurality of electrode sensors, and wherein the plurality of electrode sensors are configured to detect conductivity of the additive contained in the plurality of cartridges, respectively (see above),
wherein the controller is configured to extract a determined additive by the pump (see selectively supplying additives via pumping means and discharge unit at p. 4, last three paragraphs – p. 5, first paragraph of translation),
further comprising a display unit (114) configured to display the determined type of the additive contained in each of the plurality of cartridges (note last paragraph of translation, detergent information displayed based on current detected from electrode sensors).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711